                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     PIKEVILLE

GERMAN ROMAN-OLIVER,
     Petitioner,                                               No. 7:19-CV-50-REW

v.

WARDEN JOYNER,                                                      JUDGMENT
     Respondent.


                                      *** *** *** ***

      In accordance with the Opinion & Order entered contemporaneously, the Court ORDERS

and ADJUDGES as follows:

      (1) The Court enters JUDGMENT in favor of Respondent;

      (2) The Court enters JUDGMENT against Petitioner;

      (3) The Court DISMISSES Roman-Oliver’s § 2241 petition, with prejudice;

      (4) This is a final Judgment as to the rights and liabilities of all claims and parties; and

      (5) The Court STRIKES this matter from the active docket.

      This 9th day of December, 2019.
